DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-18, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge et al. (US 2018/0199497 A1) in view of Kovach et al. (US 2020/0221627 A1).
CLAIMS 1-8, 10-13 AND 25-29
Regarding claim 1, Roberge et al. ‘497, as best viewed in Figs. 1 and 2, discloses a tillage implement (10) comprising:
a main frame (100);
a front group of coulter blades (12) carried by said main frame (100) and extending generally laterally across said tillage implement;
a set of wheels (106) configured to support said main frame (100) on a ground surface;
a group of harrow assemblies (14) carried by said main frame (100) and positioned rearward of said group of coulter blades (12);
a front group of finishing reels (126, front) carried by said main frame (100), extending generally laterally, and positioned rearward of said group of harrow assemblies (14); and
a rear group of finishing reels (126, rear) carried by said main frame (100), extending generally laterally, and positioned rearward of said front group of finishing reels (126, front).
	Regarding claim 1, Roberge et al. ‘497 fails to teach a rear group of coulter blades.  Kovach et al. ‘627, as best viewed in Fig. 1, shows an agricultural implement (10) comprising a main frame (16), a front group of coulter blades (42, front), a rear group of coulter blades (42, rear), and a set of wheels (32) positioned generally between said front and rear groups of coulter blades (42, front and rear), wherein the front and rear groups of coulter blades are carried by the main frame (16) and extend generally laterally.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the implement of Roberge et al. such that it would have included a rear group of coulter blades 
	Regarding claim 2, in the combination of Roberge and Kovach, said front group of coulter blades (Roberge, 12) comprises a plurality of front coulter gangs (112, 114), wherein said rear group of coulter blades (Kovach, 42) comprises a plurality of rear coulter gangs (42, left and right), wherein each front and rear coulter gang is rotatable with respect to said main frame on an upright pivot axis between a minimum gang angle of less than 1 degree and a maximum gang angle of at least 6 degrees (Roberge, “up to about five degrees from perpendicular” per para. 0021).  
Regarding claim 3, in the combination of Roberge and Kovach, neither prior art reference teaches a mechanical linkage system as claimed.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the prior art implement such that it would have included a mechanical linkage system coupling the front coulter gangs (Roberge, 112 and 114) and the rear coulter gangs (Kovach, 42, left and right) in a manner such that rotation of one of the front and rear coulter gangs would cause rotation of the other of the front and rear coulter gangs, since the examiner takes Official Notice of the mechanical linkage couplings in the agricultural implements for effecting synchronous movement of gang assemblies.  The motivation for making the modification would have been uniformity in soil-working operations.
	Regarding claim 4, in the combination of Roberge and Kovach, the coulter blades of the front and rear groups of coulter blades (Roberge, 12, and Kovach, 42) comprise concave discs (Roberge, para. 0021).  

Regarding claim 6, in the combination of Roberge and Kovach, the set of wheels (Roberge, 106) includes one or more depth adjustment wheels (Roberge, 106) for adjusting a height of said main frame with respect to the ground surface (Roberge, 109), such that said tillage implement is shiftable between an operating configuration and a transport configuration, wherein said main frame of said tillage implement is positioned closer to a ground surface in the operating configuration than in the transport configuration. Neither Roberge nor Kovach teaches expressly hydraulically actuated wheels.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the prior art implement such that the wheels would have been hydraulically actuated, since the examiner takes Official Notice of the use of hydraulic actuation for raising and lowering wheels on agricultural implements.  The motivation for making the modification would have been to use known means for effecting movement.
Regarding claim 7, in the combination of Roberge and Kovach, when said tillage implement is in the operating configuration and the transport configuration said set of wheels (Roberge, 106) is positioned closer to said rear group of coulter blades (Kovach, 42) than said front group of coulter blades (Roberge, Fig. 2).  
Regarding claim 8, in the combination of Roberge and Kovach, wherein said front group of coulter blades comprises a plurality of front coulter gangs (Roberge, 112 or 114) and said rear group of coulter blades comprises a plurality of rear coulter gangs (Kovach, 44), wherein each of said front coulter gangs rotates with respect to said main frame about a respective upright pivot axis and each of said rear coulter gangs rotates with respect to said main frame about a respective 
	Regarding claim 10, in the combination of Roberge and Kovach, said group of harrow assemblies (Roberge, 14) comprises a plurality of rolling harrow assemblies (Roberge, 118 and 120) each comprising one or more rolling spiked harrows (Roberge, 124).  However, neither Roberge nor Kovach teaches each of the rolling harrow assemblies as angled.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art rolling harrow assemblies (Roberge, 118 and 120) such that each would have been angled by at least 10 degrees with respect to a lateral direction relative to said tillage implement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The motivation for making the modification would have been to position the rolling harrow assemblies such that they would have been effective to aerate soil in a desired manner.
Regarding claim 11, in the combination of Roberge and Kovach, the front and rear groups of finishing reels (Roberge, 126, front and rear) each comprises a plurality of finishing reel baskets (Roberge, para. 0026).  
Regarding claim 12, in the combination of Roberge and Kovach, said main frame (Roberge, 100) comprises a central section, a left wing section, and a right wing section 
Regarding claim 13, in the combination of Roberge and Kovach, 13. each of the left and right wing sections is configured to support at least a portion of said front and rear groups of coulter blades, said set of wheels, said group of harrow assemblies, and said front and rear groups of finishing reels, such that upon said left and right wing sections being pivoted upward with respect to said central section, respective portions of said front and rear 22groups of coulter blades, said set of wheels, said group of harrow assemblies, and said front and rear groups of finishing reels are folded upward for transport of said tillage implement.  

	Regarding claims 25-29, the method steps recited therein are inherent to use of the implement taught by the combination of Roberge et al. ‘497 and Kovach et al. ‘627, and as further modified above to address claim 10.
 
CLAIMS 14-18
Regarding claim 14, Roberge et al. ‘497, as best viewed in Figs. 1 and 2, discloses a tillage implement (10) comprising:
a main frame (100);

a second gang of coulter blades (114)  carried by said main frame (100) configured to rotate between a minimum gang angle and a maximum gang angle, with the minimum gang angle being less than 2 degrees and the maximum gang angle being at least 5 degrees (“up to five degrees from perpendicular” per para. 0021);
a set of wheels (106) configured to support said main frame (100) on a ground surface;
a set of rolling harrow assemblies (14) carried by said main frame (100) and positioned rearward of said second gang of coulter blades (114); and
a plurality of rear finishing reels (126, front and rear) carried by said main frame (100) and positioned rearward of said set of rolling harrow assemblies (14).  
Regarding claim 14, Roberge et al. ‘497 fails to teach at least one of the wheels between gang assemblies as claimed.  Kovach et al. ‘627, as best viewed in Fig. 1, shows an agricultural implement (10) comprising a main frame (16), a first gang of coulter blades (42, front), a second gang of coulter blades (42, rear), and a set of wheels (32) positioned generally between said first and second gangs of coulter blades (42, front and rear), wherein the first and second gangs of coulter blades are carried by the main frame (16) and extend generally laterally, and wherein at least one of the wheels of said set of wheels (32) is positioned rearward of the first gang of coulter blades (42, front) and forward of the second gang (42, rear) of coulter blades.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the implement of Roberge et al. such that it would have 
Regarding claims 15 and 16, in the combination of Roberge and Kovach, said group of harrow assemblies (Roberge, 14) comprises a plurality of rolling harrow assemblies (Roberge, 118 and 120) each comprising one or more rolling spiked harrows (Roberge, 124).  However, neither Roberge nor Kovach teaches each of the rolling harrow assemblies as angled.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art rolling harrow assemblies (Roberge, 118 and 120) such that each would have been angled by at least 10 (or 15) degrees with respect to a lateral direction relative to said tillage implement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The motivation for making the modification would have been to position the rolling harrow assemblies such that they would have been effective to aerate soil in a desired manner.
Regarding claim 17, in the combination of Roberge and Kovach, the front and rear groups of finishing reels (Roberge, 126, front and rear) each comprises a plurality of finishing reel baskets (Roberge, para. 0026) carried by the main frame (Roberge, 100), extending generally laterally, and positioned in front of the rear finishing reels.  
Regarding claim 18, in the combination of Roberge and Kovach, the tillage implement further comprises a sub frame (28) extending from said main frame (Roberge, 100) and configured to support both said front and rear finishing reels.

Claims 19, 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge et al. (US 2018/0199497 A1).
Regarding claims 19, 20 and 24, Roberge teaches all the limitations of the claimed invention with the exception of each harrow element angled by at least 15 degrees.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art rolling harrow assemblies (Roberge, 118 and 120) such that each would have been angled by at least 15 (or 20) degrees with respect to a lateral direction relative to said tillage implement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The motivation for making the modification would have been to position the rolling harrow assemblies such that they would have been effective to aerate soil in a desired manner.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge et al. (US 2018/0199497 A1), as modified above to address claim 19, and further in view of Kovach et al. (US 2020/0221627 A1).
Regarding claim 21, Roberge et al. ‘497 fails to teach a rear gang of coulter blades.  Kovach et al. ‘627, as best viewed in Fig. 1, shows an agricultural implement (10) comprising a main frame (16), a front group of coulter blades (42, front), a rear group of coulter blades (42, rear), and a set of wheels (32) positioned generally between said front and rear groups of coulter blades (42, front and rear), wherein the front and rear groups of coulter blades are carried by the main frame (16) and extend generally laterally.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Regarding claim 22, in the combination of Roberge and Kovach, neither prior art reference teaches a mechanical linkage system as claimed.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the prior art implement such that it would have included a mechanical linkage system coupling the front coulter gangs (Roberge, 112 and 114) and the rear coulter gangs (Kovach, 42, left and right) in a manner such that gang angle adjustment of one of the front and rear coulter gangs causes a gang angle adjustment of the other of the front and rear coulter gangs, since the examiner takes Official Notice of the mechanical linkage couplings in the agricultural implements for effecting synchronous movement of gang assemblies.  The motivation for making the modification would have been uniformity in soil-working operations.
Regarding claim 23, in the combination of Roberge and Kovach, when said tillage implement is in the operating configuration and the transport configuration said set of wheels (Roberge, 106) is positioned closer to said rear group of coulter blades (Kovach, 42) than said front group of coulter blades (Roberge, Fig. 2).  

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
23 March 2022